UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): October 6, 2016 WASHINGTON PRIME GROUP INC. (Exact name of registrant as specified in its charter) Indiana 001-36252 046-4323686 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 180 East Broad Street Columbus, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (614) 621-9000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR 240.13e-4(c))  Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 6, 2016, Washington Prime Group Inc. (the “ Registrant ” or “ Company ”) entered into an employment agreement (the “ Agreement ”) with Mr. Louis G. Conforti, 52, under which Mr. Conforti will serve as the Chief Executive Officer of the Registrant. Mr. Conforti has served as the Registrant’s Interim Chief Executive Officer since June 20, 2016. Both the Compensation Committee (the “ Committee ”)and the Board of Directors of the Company (the “ Board ”) approved the Agreement in connection with appointing Mr. Conforti to the office of Chief Executive Officer. Mr. Conforti will continue to serve as a member of the Board. The biographical information for Mr. Conforti is contained in Exhibit 99.1 and incorporated herein by reference. Under the Agreement, Mr. Conforti will serve as the Chief Executive Officer of the Registrant for a term ending on December 31, 2019 (the “ Employment Period ”) unless the Employment Period is earlier terminated pursuant to the terms of the Agreement. Provided there is not an early termination of the Agreement on December 31, 2019 and each annual anniversary of such date thereafter (such date and each annual anniversary thereof, a “ Renewal Date ”), the Employment Period shall automatically extend so as to terminate one year from such Renewal Date unless, at least 120 days prior to the Renewal Date, either party to the Agreement gives written notice to the other that the Employment Period shall not be so extended. The Agreement describes Mr. Conforti’s salary, cash incentive, equity, severance, and change in control compensation which are each summarized below. i. Salary and Cash Incentive Compensation Pursuant to the Agreement, Mr. Conforti shall receive salary compensation until December 31, 2016 at the annual base salary rate stated in the Letter Agreement, dated June 20, 2016, that describes the terms of Mr. Conforti’s service as the Registrant’s Interim Chief Executive Officer. The aforementioned Letter Agreement is filed with the Securities and Exchange Commission (“
